--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS.
 
Solo International, Inc.
5% Convertible Promissory Note




 


$7,500                                                                                               June
30, 2015


 


FOR VALUE RECEIVED, Solo International, Inc. a Nevada Corporation (“Maker” or
the “Company”),
 
Hereby promises to pay to Millenial Investments, LLC, (“Lender” or “Holder”), or
any party or entity to whom Lender may designate or assign this 5% Convertible
Promissory Note (the “Note”), the principal amount advanced by Lender, together
with interest on the unpaid principal amounts as set forth in this Note (the
principal and interest thereon referred to collectively herein as the
“Indebtedness”) by a date no later than December 30, 2015 (“Maturity Date”).

 
The principal amount owed by Solo International, Inc., is, in US dollars:
$7,500.

 
1.  
Interest. From the date of issuance of this Note and thereafter until maturity
or earlier repayment in full of outstanding Indebtedness, interest shall be
calculated on the basis of a 365-day year and shall be computed for each payment
period on the basis of the actual number of days elapsed for each such Advance
Loan (including the first day but excluding the last day), and accrue at 5% per
annum.



2.  
Payments.

 
a.  
All payments of principal and interest hereunder shall be payable to Lender in
lawful money of the United States of America in immediately available funds. All
delivery of payments shall be made at the offices of Lender, or at such other
place as Lender may designate, not later than 2 p.m. on the date due.

 
b.  
Prepayments.  Maker may prepay the unpaid balance of any of the Indebtedness, in
whole or in part without penalty; provided that any such prepayment is
accompanied by interest accrued and unpaid on the amount so prepaid to the date
of such repayment.


 
1

--------------------------------------------------------------------------------

 

 
c.  
Interest Rate for Overdue Amounts. Beginning one day after the Maturity Date,
interest shall accrue on all unpaid Indebtedness at a rate of 12% per annum (the
“Default Rate”).

 
3.  
Assignment. Maker may not assign, transfer, or dispose of this Note, or any of
its interests, rights or obligations hereunder, without the prior written
consent of Lender.



4.  
Default and Acceleration:

 
a.  
The occurrence of any of the following shall constitute an “Event of Default”
under this Note.

 
(i)  
The failure of Maker to pay any part of the Indebtedness when due.

 
(ii)  
The institution of legal proceedings against the Maker under any state
insolvency laws, federal bankruptcy law, or similar debtor relief laws then in
effect.

 
b.  
In the event of (a)(i) or (a)(ii) above, then a default may be declared at the
option of the Lender without presentment, demand, protest or further notice of
any kind (all of which are hereby expressly waived by Maker).  In such event
Lender shall be entitled to be paid in full the balance of any unpaid principal
amount hereunder plus all accrued and unpaid interest hereunder and any costs to
enforce the terms hereof, including, without limitation, reasonable attorney’s
fees. Lender may waive any Event of Default before or after it occurs and may
restore this 5% Convertible Promissory Note in full effect without impairing the
right to declare it due for a subsequent default.

 
c.  
No course of dealing between Lender and Maker or any failure or delay on the
part of Lender in exercising any rights or remedies hereunder shall operate as a
waiver of any rights or remedies of Lender under this or any other applicable
instrument. No single or partial exercise of any rights or remedies hereunder
shall operate as a waiver or preclude the exercise of any other rights or
remedies.

 
d.  
Lender is empowered to set off and apply any moneys at any time held or any
other indebtedness at any time due and payable by Lender to or for the credit of
Maker against the indebtedness of Maker evidenced by this Note. Lender shall
promptly notify Maker after any such set-off, provided that the failure to
provide notice shall not affect the validity of this set-off.

 
e.  
None of the rights, remedies, privileges or powers of Lender expressly provided
for herein shall be exclusive, but each of them shall be cumulative with and in
addition to every other right, remedy, privilege and power now or hereafter
existing in favor of Lender, whether at law or in equity, by statute or
otherwise.

 
f.  
Maker shall pay all reasonable expenses of any nature, whether incurred in or
out of court, and whether incurred before or after this Note shall become due at
its maturity date or otherwise (including but not limited to reasonable
attorneys’ fees and costs) which Lender may deem necessary or proper in
connection with the satisfaction of indebtedness.


 
2

--------------------------------------------------------------------------------

 
 
Lender is authorized to pay at any time and from time to time any or all of such
expenses, add the amount of such payment to the amount of principal outstanding
and charge interest thereon at the rate specified herein.
 
6.  
Conversion. At any such date as the Lender may desire on or after the Maturity
Date of this Note, any unpaid Indebtedness shall be convertible into common
shares of the Maker at a price per share equal to 50% of the lowest posted trade
price of SLIO within the last 20 trading sessions; granted, however, that at no
time may the Lender convert any Indebtedness into a number of shares which would
result in a total beneficial ownership by the Lender of a number of shares
greater than 4.99% of the Maker's total Outstanding Common Shares at the time of
conversion.

 
The Maker’s common shares are currently quoted on the OTC Link (formerly "Pink
Sheets") exchange under the symbol SLIO (the “Common Stock.) Maker agrees to pay
any transfer fees, attorney fees, or other fees which may be levied as a burden
of fulfilling its obligations to issue the Common Stock.
 
7.  
Survival of Debt and Non-Dilution.

 
a)  
Adjustment Due to Merger, Consolidation, or Combination. If, prior to repayment
or conversion of this Note, there shall be any merger, consolidation, exchange
of shares, reorganization, forward- or reverse-split, or other similar event, as
a result of which the Common Stock of the Company shall be changed into the same
or a different number of shares of the new entity (the “Business Combination”),
then the Holder of this Note shall thereafter have the right to receive upon
conversion, upon the same terms and conditions specified herein, the Common
Stock of the new entity evidenced by its public securities.

 
b)  
Non-Dilution. If, prior to the conversion of this Note, the number of
outstanding shares of the Common Stock of the Company is increased or decreased
by any stock split, reclassification of shares, stock dividend, or other event
or corporate action, the conversion terms described above in Section 6 of this
Note and the number of shares of Common Stock issuable upon enforcement of the
conversion terms shall be unaffected.

 
8.  
Severability. In the event any one or more of the provisions contained in this
Note or any other loan document shall for any reason be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
enforceability shall not affect any other provision of this Note or such other
loan documents, but this Note and such other loan document shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein or therein.


 
3

--------------------------------------------------------------------------------

 

 
9.  
Amendment. Any provision of this Note may be amended, waived, or modified, upon
the written consent of both the Maker and the Lender, provided that the Lender
is the owner of no less than 90% of the Indebtedness described herein.

 
10.  
Certifications. Should Lender require any Certifications by the Maker, as may be
required to deposit any converted shares of the Common Stock, testifying to the
validity of this Note or to the Lender’s status in relation to the Company,
Maker shall provide said Certifications within 2 (two) business days from
notification by Lender.

 
11.  
Representation and Warranty. Maker hereby declares, represents and warrants to
Lender that is a business or commercial organization and that the indebtedness
evidenced hereby is made for the purpose of acquiring or caring on a business or
commercial enterprise within the meaning of the laws of the State of Nevada.

 
12.  
Waiver of Trial by Jury. Maker agrees that any suit, action or proceeding,
whether claim or counterclaim, brought or instituted by Lender on or with
respect to this Note  shall be  tried only by a court and not by a jury. MAKER
HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING. Maker acknowledges and agrees that Lender would not extend credit
hereunder if this waiver of a jury trial were not part of this Note.

 
13.  
Governing Law. This Note shall be construed in accordance with and governed by
the laws of the State of Nevada, without regard to its principals or conflicts
of law.

 
14. No Conflict.  Should any clause found within this Note be found in disaccord
with a particular law or statute, or otherwise unenforceable, that finding shall
have bearing nor ill effect on the enforceability of the remaining clauses found
herein.
 


IN WITNESS WHEREOF, the undersigned has caused this Note to be executed on the
day and year first above written.



 
By:      /s/Michael Jacob Cooper Smith
               Michael Jacob Cooper Smith, President, Director
               Solo International, Inc.

 
4

--------------------------------------------------------------------------------

 
